DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on May 9, 2022.
Claims 1 – 5, 7 – 12, 14 – 16, 18 – 22, and 25 are pending.
Terminal Disclaimer
The terminal disclaimer filed on March 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,095,797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
35 USC § 101 Analysis (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to a computerized database system implemented with a server system where textual input of a social media message received from a client machine is stored in the database as a first one or more data objects, the client machine associated with a first one of a plurality of users.  Therein the textual input is processed by parsing the data of the textual input, determining that the parsed data of the textual input includes a reference to a second one of the users, and determining, by at least identifying one or more evaluative keywords in the parsed data of the textual input, that the parsed data of the textual input includes evaluative information indicating an evaluation of performance of the second user.  Responsive to the determinations, prompt data is transmitted to the client machine, so that a prompt is displayed at the client machine, the prompt indicating availability of a record input request, and responsive to receiving the record input request from the client machine, a performance evaluation record is created or updated as a second data object in the database to store the evaluative  information in association with user identification data identifying the second user, and finally sharing the textual input as feed item data in a feed item of a feed of the database system.  The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides an asserted improvement for identifying evaluative information and distribute the information through a feed of the database.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Johnson (U.S. 2013/0218310 A1; herein referred to as Johnson) in view of Powers et al. (U. S. 6901426 B1; herein referred to as Powers) on further view of Forsythe (U.S. 2015/0012490 A1; herein referred to as Forsythe) does not teach separately  or in combination a system, method, and article of manufacture for identifying evaluative information in a social media environment using a database system and a server system to  store textual input of a social media message as a first one or more data objects in the database, the social media message having been received from a client machine associated with a first one of a plurality of users.  Therein the textual input is processed by parsing data of the textual input and determining that the parsed data of the textual input includes a reference to a second one of the users by at least recognizing, within the parsed data of the textual input, a segment of text that includes both a particular textual character and an identifier of the second user, and further determining, by at least identifying one or more evaluative keywords in the parsed data of the textual input, that the parsed data of the textual input includes evaluative information indicating an evaluation of performance of the second user.  Thereafter, responsive to the determinations,  prompt data is transmitted to the client machine, the prompt data configured to be processed by the client machine to cause a prompt to be displayed at the client machine, the prompt indicating availability of a record input request.  Further, in response to receiving the record input request from the client machine, a performance evaluation record is created or updated as a second one or more data objects in the database to store the evaluative information in association with user identification data identifying the second user, and sharing the textual input as feed item data in a feed item of a feed of the database system.
Johnson is directed to utilizing an athlete development method and system that  comprises receiving an application to access the system from an athlete and storing the application in an athlete database, and therein conducting an athlete evaluation, the athlete evaluation comprising at least one of a mental skills assessment of the athlete, an assessment of past performance of the athlete, or an evaluation of the marketability of the athlete.
Powers is directed to a performance evaluation method and system that stores an organizational structure for an enterprise, a view and a class of services for the user. The organizational structure includes a plurality of levels and a plurality of members assigned to the levels. The view specifies the levels and the members of the organizational structure to which the user is allowed access. The class of services specify services of the performance evaluation system that the user is allowed to perform.
Forsythe is directed to methods and systems  for data management of enterprise software where the data is created, captured, ingested, stored, atomized, monitored, separated, analyzed, enriched, correlated, managed, automated, processed, isolated, secured and synthesized (for example published or automatically pushed to user).
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for parsing textual input of a social media message and determining that the parsed data of the textual input includes a reference to a second one of the users by at least recognizing, within the parsed data of the textual input, a segment of text that includes both a particular textual character and an identifier of the second user, so that therein a performance evaluation record for the second user can be created or updated and the textual input is shared as a feed data item.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Johnson which teaches storing textual input (see ¶ [0021]) of a social media message (see ¶ [0069]) as a first one or more data objects in a database (see ¶ [0052]) , the social media message having been received from a client machine associated with a first one of a plurality of users (see Fig. 1, ¶ [0029]), processing the textual input (see ¶ [0042]) , the processing of the textual input including: parsing data of the textual input (see ¶ [0050]), determining, in the parsed data of the textual input (see ¶ [0054]) that the parsed data of the textual input includes evaluative information (see ¶ [0055]) indicating an evaluation of performance of the second user (see Fig. 4, ¶ [0053]), transmitting prompt data (e.g. via the user interface 142 to view information)) to the client machine (see Fig. 6, ¶ [0068]) , the prompt data configured to be processed by the client machine to cause a prompt to be displayed at the client machine (see ¶ [0069]) , the prompt indicating availability of a record input request (see ¶ [0050]), but does not teach elements of the claimed invention to recognize a segment of text that includes both a particular textual character and an identifier of the second user, identifying one or more evaluative keywords, and creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user, and sharing the textual input as feed item data in a feed item of a feed of the database system.  When considering prior art Powers in combination with Johnson, the combination teaches by at least identifying one or more evaluative keywords (Col 7: Lines  6 -18) and responsive to receiving the record input request from the client machine (Col 10: Lines 57-61), and creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user (Col 11: Lines 54-67), but does not teach elements of the claimed invention to recognize a segment of text that includes both a particular textual character and an identifier of the second user, and sharing the textual input as feed item data in a feed item of a feed of the database system.  When considering prior art Forsythe in combination with Johnson and Powers, the combination teaches sharing the textual input as feed item data in a feed item of a feed of the database system (see Fig. 5, ¶ [0049]), but does not teach elements of the claimed invention to recognize a segment of text that includes both a particular textual character and an identifier of the second user.
Therein the limitations as recited (determining that the parsed data of the textual input includes a reference to a second one of the users by at least recognizing, within the parsed data of the textual input, a segment of text that includes both a particular textual character and an identifier of the second user), and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application(see page 27:Line 16  – page 28:Line 17, Fig. 6) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 - 5, 5, 7 – 12, 14 -16, 18 - 22 and 25 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444